Citation Nr: 0517689	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bridget Cougevan, Law Clerk







INTRODUCTION

The appellant had active duty from February 1967 to January 
1970, including service in Vietnam from January 1969 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals on 
appeal from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO), which denied service connection for post-traumatic 
stress disorder (PTSD). 

FINDINGS OF FACT

1.  The appellant is not a veteran of combat, and he did not 
experience a verified stressor event.

2.  PTSD was not incurred in, nor aggravated by active 
military service nor may it be presumed to have been so 
incurred or aggravated.


CONCLUSION OF LAW

The criteria for entitlement to service connection for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred PTSD as a result of 
active military service.  Prior to proceeding with an 
examination of the merits of the claim, the Board must first 
determine whether the appellant has been apprised of the law 
and regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claim; and whether the 
claim have been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The 
appellant's claim was received in May 2002.  In specific 
compliance with Quartuccio, the appellant was advised of the 
evidence that would substantiate his claim, and the 
responsibility for obtaining it, by a letter dated in May 
2002.  Pelegrini, supra. The claim for PTSD was denied in 
January 2003, after the appellant was advised in accordance 
with the VCAA.

The record also reflects that the appellant was provided with 
a copy of the original rating decision dated in January 2003, 
setting forth the general requirements of the applicable law 
pertaining to the establishment of service connection. The 
general advisement was reiterated in the Statement of the 
Case dated in February 2004.  

The Board notes that the January 2003 rating decision on 
appeal, the statement of the case (SOC), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The advisements to the appellant were structured as 
to the essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the appellant's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).   
Therefore, the VA's duty to notify has been fully satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  There is no indication in the record that the 
appellant sought or received any private medical treatment.  
As such, VA has no outstanding duty to assist the appellant 
in obtaining any additional information or evidence.  At 
every stage of the process, the appellant was informed of the 
information needed to substantiate his claim, and VA has 
obtained all evidence identified by the appellant.  
Therefore, the Board finds that all indicated medical records 
have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004). The 
VA medical records and examination reports in the record show 
VA's compliance with its duty to assist.

In his substantive appeal, the appellant alleges that the VA 
was deficient in its responsibility to assist the appellant 
in procurement of records for the appellant's review. Through 
his representative, the appellant argues that the RO never 
procured combat chronology for the 101st Airborne Division - 
i.e., on the face of the allegation, the entire combat 
division. The appellant himself has stated that his two 
stressors are witnessing the death of a "close friend," 
(whose name, rank, date of death or other detail as to the 
death was not provided) and that the appellant was forced to 
strike a Vietnamese boy who attempted to steal rations from 
his jeep.  Having carefully examined this contention in light 
of the record and the applicable law, the Board finds that it 
is without merit.

It is well-settled that while the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim. If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991). Such is also recognized under the VCAA, which 
specifically mandates that a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a). 

Here, the appellant has not complied with VA's requests for 
substantiating information towards corroboration of his 
stressors.  In two letters dated in May 2002, the appellant 
was advised of his responsibility to submit evidence towards 
substantiation of his claimed stressors. In relevant part, 
the letters advised the appellant specifically of the need 
for the names of individuals killed or injured in combat if 
such evidence was indicated as a stressor. Both letters 
emphasized the need for the appellant to be as clear and 
detailed as possible. 

The appellant has complied with neither request, and as is 
discussed below, the appellant's accounts of stressors is not 
sufficient information upon which to research government 
records depositories.  That the appellant was aware of such 
is evidenced by the fact that while the appellant represented 
that he would provide such details by statement received in 
November 2003, he has not done so. Since the appellant did 
not provide the RO with any of the requested specific 
information, the VA has fulfilled its duty to assist.

The VA has satisfied its duties to inform and assist the 
appellant at every stage of this case. Given the extensive 
development undertaken by the RO and the fact that the 
appellant has pointed to no other specific evidence that has 
not been obtained, the Board finds that the record is ready 
for appellate review.

The Merits of the Claim

The appellant argues that he sustained PTSD as a result of 
experiences in Vietnam.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. §§ 3.304(f) and 4.125 (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV)).

With regard to the element of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy." 38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. 3.304(d). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor. See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event. See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The appellant's claim in this matter fails because there is 
no evidence that the appellant sustained a stressor in 
Vietnam.  

The record in this matter does not reveal that the appellant 
is a veteran of combat.  The appellant's enlisted 
qualification record further indicates that for the entirety 
of his service in Vietnam, he served as a "teletype 
operator," "light vehicle driver," and communication 
center specialist - none of these positions involving combat 
qualification or service.   

Similarly, the appellant's awards and decorations are not 
supportive of a finding of combat veteran status. While he is 
the recipient of the National Defense Service Medal, such is 
awarded for honorable active service for any period between 
June 27, 1950 and July 27, 1954, or between January 1, 1961 
and August 14, 1974.  See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).  

The Vietnam Service Medal is awarded to all members of the 
Armed Forces of the United States serving at any time between 
July 4, 1965 and March 28, 1973 in Thailand, Laos, or 
Cambodia or the airspaces thereover in direct support of 
operations in Vietnam.  Id. at 6-1.  An award of a Bronze 
Service Star for the Vietnam Service Medal is based upon 
"participation during" approved campaign periods."  Id. at 
6-6.  The appellant is not shown to have received the Bronze 
Service Star.  

The Army Commendation Medal is awarded to those who, while 
serving in any capacity with the U.S. Army after December 6, 
1941, distinguished themselves by heroism, meritorious 
achievement or meritorious service.  See Manual of Military 
Decorations and Awards, A-7 (Department of Defense Manual 
1348.33-M, July 1990).  

The Republic of Vietnam Campaign Medal is awarded to those 
personnel who (1) served in the Republic of Vietnam for 6 
months during a specified period; or, (2) served outside the 
geographical limits of the Republic of Vietnam but 
contributed direct combat support to the Republic of Vietnam 
and Armed Forces for 6 months; or, (3) served in the Republic 
of Vietnam or outside its geographical limits for less than 6 
months but were wounded, captured or killed.  See Army 
Regulation 672-5-1, 28.  The appellant's receipt of the "60 
Device" on the Republic of Vietnam Campaign Medal is not 
supportive of a finding of combat status, as it was awarded 
to U.S. Armed Forces personnel by the Government of the 
Republic of Vietnam.  The medal was authorized for two 
separate periods.  The first device was for the period 8 Mar 
49 through 20 Jul 54 and is not authorized for wear by 
American military personnel.  The second period was from 1 
Jan 60, with the ending date to decide after the war was 
over.  The ending date remains blank since the Republic of 
Vietnam Government ceased to exist before the ending date was 
established.  

Although the appellant was assigned to three separate 
company-sized units of the 101st Airborne Division (Air 
Assault Mobile) while in Vietnam, his military occupational 
specialties do not indicate any participation in, or 
qualification for combat operations.  The appellant served as 
a communications center specialist and light vehicle operator 
- not indicative of any service as a member of an aircrew or 
helicopter-borne combat soldier.  

The appellant contends that his mere service in the 101st 
Airborne Division is sufficient to verify his combat 
participation, but there is no presumption of service in 
combat based on unit assignment. Through his representative, 
the appellant cites Pentecost v. Principi, 16 Vet. App. 124, 
which in part held that presumed exposure to combat may be 
appropriate, if it is shown that the veteran was in the 
vicinity of attacks.  Here, the appellant's contention is 
that the mere assignment to a unit for the entirety of his 
service in Vietnam is sufficient to trigger a combat 
presumption; not, as in Pentecost, his vicinity to one or 
more specific attacks. While a stressor event may not need to 
be corroborated in every detail, enough information must be 
provided to verify it occurred and the appellant has related 
no information as to attacks, participation in combat, 
campaigns or any other detail sufficient to cause research by 
VA. 

As noted, as to the appellant's specific allegations, 
although the record indicates that the appellant was assigned 
to three company-sized units during his Vietnam tenure, he 
has provided no specific information whatsoever that may be 
used towards substantiation of the incidents he has reported 
(i.e., the death of a "close friend," and the defense of 
his vehicle from the Vietnamese child who desired to steal 
field rations.).  

The record shows that the appellant was admitted to the 
Dayton Post-Traumatic Stress Disorder Day Hospital Program in 
April 2002. In a letter dated in June 2002, the Supervising 
Psychologist diagnosed the appellant with PTSD, stating that 
the appellant experienced several traumas in Vietnam, as well 
as being shot twice by his ex-wife after returning from the 
war. The PTSD Assessment performed by the VAMC in March 2002 
and VA medical records from June 2003 also diagnosed the 
appellant with PTSD, but did not list specific stressors.  To 
the extent that the physicians accepted the appellant's 
account of claimed stressors as credible, such a belief does 
not render the opinions corroborative evidence of the 
occurrence of the stressors.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].    

Thus, although the appellant was notified on several 
occasions to provide a more detailed description of the 
claimed in-service stressor event(s), he did not provide the 
name of the deceased friend or the specific dates of the 
incidents that he claimed as stressors.  Thus, because the 
appellant is not shown to be a veteran of combat and no 
claimed stressor has been substantiated, his claim fails on 
this basis.  


ORDER

Service connection for PTSD is denied. 



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


